McKAY, C.J.,
dissents in part.
hi respectfully dissent from the majority’s opinion relative to writ no. 2014K-1334. “The decision of whether a severance shall be granted is within the sound discretion of the trial court, which will not be disturbed unless that discretion was abused.” State v. Pollard, 2014-0445, pp. 19-20, (La.App. 4 Cir. 4/15/15), 165 So.3d 289, 303. Based on the circumstances presented in the "record, I find that the trial court acted within her discretion in granting defendant Horton’s motion to sever. Accordingly, I would deny the writ.
In all other respects, I concur with the majority’s opinion and would deny writ no. 2014-K-1321 relative to the trial court’s denial of defendant Horton’s motion to quash the bill of particulars and grant writ no. 2014-K-1305, and reverse, relative to the trial court’s denial of defendant Ferguson’s motion to quash the bill of indictment.